Exhibit 10.1

OFFICE DEPOT, INC.

RETENTION AGREEMENT

This Retention Agreement (hereinafter, the “Agreement”), by and between Office
Depot, Inc. (the “Company”) and Deborah O’Connor (“Executive”), is entered into
as of the date signed by Executive and is effective January 1, 2014 (the
“Effective Date”). Both the Company and Executive are hereinafter individually
referred to as a “Party” and jointly referred to as “Parties” in this Agreement.

WHEREAS, Executive currently serves as the Senior Vice President of Integration
for the Company; and

WHEREAS, Executive has a Change in Control Agreement dated December 11, 2008
(the “Change in Control Agreement”), which provides for severance benefits in
the event of Executive’s separation from employment with the Company before or
after a change in control of the Company; and

WHEREAS, Executive has a Retention Bonus Agreement dated May 1, 2103 and a
Retention Bonus Agreement dated July 24, 2013;

WHEREAS, Company has determined that it is in the best interests of the Company
and its shareholders to assure that the Company will continue to have the
dedication of Executive and therefore desires to provide Executive with a cash
payment if Executive remains employed by the Company for a specified period of
time; and

WHEREAS, any benefits Executive may become entitled to under this Agreement
shall be in addition to any severance benefits Executive may become entitled to
pursuant to the Change in Control Agreement; and

WHEREAS, the Company and Executive have determined it is in their mutual best
interests to enter into this Agreement.

NOW, THEREFORE, in consideration of the mutual agreements and provisions
contained herein, and intending to be legally bound hereby, the Parties hereto
agree as follows:

1. RETENTION PERIOD

Unless earlier terminated as hereinafter provided, this Agreement shall commence
on the Effective Date hereof and shall end on June 30, 2014 (the “Retention
Period”). This Agreement shall not be considered an employment agreement and in
no way guarantees Executive the right to continue in the employment of the
Company or its affiliates. Executive’s employment is considered employment at
will, subject to Executive’s right to receive payments and benefits upon certain
separations from employment as provided below.



--------------------------------------------------------------------------------

2. DEFINITIONS

For purposes of this Agreement, the following terms shall have the meanings
specified below:

2.1 “Agreement” shall mean this Retention Agreement.

2.2 “Board” or “Board of Directors” shall mean the Board of Directors of the
Company.

2.3 “Cause” means the occurrence of any one of the following:

(a) the continued failure of the Executive to perform substantially the
Executive’s duties with the Company or one of its affiliates (other than any
such failure resulting from incapacity due to physical or mental illness), after
a written demand for substantial performance is delivered to the Executive by
the Board or the Chief Executive Officer of the Company which specifically
identifies the manner in which the Board or Chief Executive Officer believes
that the Executive has not substantially performed the Executive’s duties and
providing the Executive with thirty (30) days to cure, or

(b) the engaging by the Executive in illegal conduct or gross misconduct in
violation of the Company’s Code of Ethical Behavior.

Any act, or failure to act, based upon authority given pursuant to a resolution
duly adopted by the Board or upon the instructions of the Chief Executive
Officer or a senior officer of the Company or based upon the advice of counsel
for the Company shall be conclusively presumed to be done, or omitted to be
done, by the Executive in good faith and in the best interests of the Company.
The cessation of employment of the Executive shall not be deemed to be for Cause
unless and until there shall have been delivered to the Executive a copy of a
resolution duly adopted by the Company’s Board of Directors, finding that, in
the good faith opinion of the Board, the Executive is guilty of the conduct
described in subsection (a) or (b) above, and specifying the particulars thereof
in detail.

2.4 “Change in Control Agreement” shall mean Executive’s Change in Control
Agreement dated December 11, 2008.

2.5 “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated thereunder.

2.6 “Company” shall mean Office Depot, Inc. or any successor to its business
and/or assets.

2.7 “Effective Date” shall mean January 1, 2014.

2.8 “Executive” shall mean Deborah O’Connor.

2.9 “Good Reason” means the occurrence of any one of the following:

(a) a material diminution in the Executive’s authority, duties or
responsibilities with the Company;

 

Page 2



--------------------------------------------------------------------------------

(b) a material reduction in the Executive’s annual base salary (except for
across-the-board salary reductions similarly affecting all executives of the
Company) or target annual incentive; or

(c) the Company requiring Executive to be based anywhere located more than 50
miles from the primary office location at which Executive was based immediately
prior to the Effective Date of this Agreement, except for required travel on
company business to the extent substantially consistent with Executive’s
business travel obligations which existed immediately prior to the Effective
Date of this Agreement; provided, however, that the Executive will have Good
Reason to terminate employment only if (i) the Executive provides notice to the
Chief Executive Officer of the Company of the existence of the event or
circumstances constituting Good Reason specified in any of the preceding clauses
within 90 days of the initial instance of such event or circumstances, and
(ii) the Company does not remedy such event or circumstances within 30 days
following receipt of such notice.

2.10 “Notice of Separation” shall mean a written notice from one Party to the
other Party under Section 4.5 specifying the Separation Date and which, if
required by this Agreement, sets forth in reasonable detail the facts and
circumstances relating to the basis for Executive’s separation from employment.

2.11 “Party” or “Parties” shall mean the Company and the Executive individually
or collectively, respectively.

2.12 “Release Period” shall be as defined in Section 3.2.

2.13 “Retention Payment” shall be as defined in Section 3.1.

2.14 “Retention Payment Date” shall be as defined in Section 3.1.

2.15 “Retention Period” shall be as defined in Section 1.

2.16 “Separation Date” shall mean the date specified in the Notice of Separation
(which may be immediate) as the date upon which Executive’s employment with the
Company is to terminate.

3. RETENTION PAYMENT

3.1 In General. In consideration of Executive’s agreement to continue employment
with the Company during the Retention Period, Executive is eligible to earn a
retention payment of one hundred and fifty thousand dollars ($150,000.00)
(“Retention Payment”), if Executive remains actively employed until the last day
of the Retention Period. The Retention Payment shall be payable to Executive in
a single lump sum payment of one hundred and fifty thousand dollars
($150,000.00) and shall vest on June 30, 2014 (the “Retention Payment Date”);
provided that, Executive remains actively employed until the Retention Payment
Date. The Retention Payment shall be paid to Executive within thirty (30) days
after the Retention Payment Date. If prior to the Retention Payment Date,
Executive’s employment is terminated: (i) by the Company

 

Page 3



--------------------------------------------------------------------------------

as a result of a termination for Cause, or (ii) by Executive without Good
Reason, the Retention Payment which has not yet vested shall be immediately
forfeited. Upon Executive’s receipt of the full Retention Payment under this
Agreement, the Company shall have no further obligation to Executive with
respect to the subject matter under this Agreement. This Agreement shall
terminate upon the forfeiture of the Retention Payment as provided above or upon
the payment of the Retention Payment within 30 days following the expiration of
the Retention Period.

3.2 Retention Payment Upon Involuntary Termination By Company Without Cause or
Termination By Executive for Good Reason. If Executive’s employment is
involuntarily terminated prior to June 30, 2014 by the Company for any reason
other than Cause, or if Executive terminates employment prior to June 30, 2014
for Good Reason, such termination shall result in an immediate vesting of the
Retention Payment. Such Retention Payment shall be payable to Executive in
addition to any severance benefits that may be payable to Executive pursuant to
the Change in Control Agreement upon separation from employment. Any amounts due
under this Section 3.2 by Company are contingent upon Executive executing the
Company’s customary release and covenant-not-to-sue agreement in favor of the
Company, its officers, directors, employees, agents, parent corporation or
subsidiaries, affiliates or divisions, its successors, assigns, beneficiaries,
servants, legal representatives, insures and heirs. The Company shall provide
the proposed release to Executive not later than seven (7) days following
Executive’s Separation Date. Executive must (i) execute and return the release
to the Employer within the period specified in the release (which will not be
more than 45 days after the Employer delivers the release to Executive) and
(ii) not revoke the release within any seven-day revocation period that applies
to Executive under the Age Discrimination in Employment Act of 1967, as amended;
the total period of time described in (i) and (ii) above is the “Release
Period.” If Executive has not executed and delivered the release to the Company,
and the release has not become irrevocable, as specified above, before the end
of the Release Period, the Company’s obligations under this Section 3.2 will
terminate. Otherwise, the Company will make payment of the amount payable under
this Section 3.2 to Executive within fifteen (15) days after the expiration of
the Release Period. Notwithstanding the above, if the timing of Executive’s
execution of the release can impact the calendar year in which the Retention
Payment is paid, the Retention Payment will not be paid until the later calendar
year.

3.3 Section 409A. To the extent applicable, this Agreement shall at all times be
operated in accordance with the requirements of Code Section 409A, including any
applicable exceptions. The Company shall have authority to take action, or
refrain from taking any action, with respect to the payments and benefits under
this Agreement that is reasonably necessary to comply with Code Section 409A.
If, at the time of Executive’s separation from service (within the meaning of
Code Section 409A), (i) Executive is a specified employee (within the meaning of
Code Section 409A and using the identification methodology selected by the
Company from time to time) and (ii) the Company shall make a good faith
determination that an amount payable hereunder constitutes nonqualified deferred
compensation (within the meaning of Code Section 409A) the payment of which is
required to be delayed pursuant to the six-month delay rule set forth in Code
Section 409A in order to avoid taxes or penalties under Code Section 409A, then
the Company shall not pay such amount on the otherwise scheduled payment date
but shall instead accumulate such amount and pay it, without interest, on the
first business day after such six-month period. Any payment under Section 3.2
shall be triggered only by a “separation from service” within the meaning of
Code Section 409A. For the sake of clarity, all amounts (to the extent not
forfeited as provided in Section 3.1 above), shall be paid upon the earlier of
separation from service (subject to the six-month delay, if applicable) or the
Retention Payment Date, as provided in Sections 3.1 and 3.2 above.

 

Page 4



--------------------------------------------------------------------------------

4. MISCELLANEOUS

4.1 Non-Exclusivity of Rights. Nothing in this Agreement shall prevent or limit
Executive’s continuing or future participation in any plan, practice, policy or
program provided by the Company for which Executive may qualify, nor shall
anything in this Agreement limit or otherwise affect any rights Executive may
have under any contract or agreement with the Company.

4.2 Withholding. The Company may deduct and withhold from any amounts payable
under this Agreement such federal, state, local, foreign or other taxes as are
required to be withheld pursuant to any applicable law or regulation.

4.3 Assignment. This Agreement is personal to Executive and, without the prior
written consent of the Company, shall not be assignable by Executive otherwise
than by will or the laws of descent and distribution, and any assignment in
violation of this Agreement shall be void.

4.4 Successors; Binding Agreement. In addition to any obligations imposed by law
upon any successor to the Company, the Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company, to
expressly assume and agree to perform this Agreement, in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place.

4.5 Notices. All notices, requests, demands and other communications required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given when delivered or seven days after mailing if mailed first class,
certified mail, postage prepaid, addressed as follows:

 

If to the Company:   Office Depot, Inc.   c/o EVP, Chief People Officer   6600
North Military Trail   Boca Raton, Florida 33496 If to Executive:   To
Executive’s last known address on file with the Company.

Any Party may change the address to which notices, requests, demands and other
communications shall be delivered or mailed by giving notice thereof to the
other Party in the same manner provided herein.

4.6 Entire Agreement. This Agreement sets forth the entire agreement of the
Parties hereto in respect of the subject matter contained herein and, except as
otherwise provided herein, supersedes all prior agreements, promises, covenants,
arrangements, communications, representations or warranties, whether oral or
written, by any officer, employee or representative

 

Page 5



--------------------------------------------------------------------------------

of any Party hereto, and any prior agreement of the Parties hereto in respect of
the subject matter contained herein is hereby terminated and canceled. No
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either Party, which are
not set forth expressly in this Agreement. None of the Parties shall be liable
or bound to any other Party in any manner by any representations and warranties
or covenants relating to such subject matter except as specifically set forth
herein.

4.7 Severability. If any term or provision of this Agreement is invalid, illegal
or incapable of being enforced by any applicable law or public policy, all other
conditions and provisions of this Agreement shall nonetheless remain in full
force and effect so long as the economic and legal substance of the transactions
contemplated by this Agreement is not affected in any manner materially adverse
to any Party. Upon any such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the Parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated hereby be consummated as originally
contemplated to the fullest extent possible.

4.8 Waiver. Failure of either Party to insist, in one or more instances, on
performance by the other in strict accordance with the terms and conditions of
this Agreement shall not be deemed a waiver or relinquishment of any right
granted in this Agreement or the future performance of any such term or
condition or of any other term or condition of this Agreement, unless such
waiver is contained in a writing signed by the Party making the waiver. No
failure or delay by either Party in exercising any right or power hereunder will
operate as a waiver thereof, nor will any single or partial exercise of any such
right or power, or any abandonment of any steps to enforce such right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.

4.9 Amendments and Modifications. No provision of this Agreement may be amended,
modified, waived or discharged except by a written document signed by Executive
and a duly authorized officer of the Company.

4.10 Governing Law. The validity and effect of this Agreement shall be governed
by and be construed and enforced in accordance with the laws of the State of
Florida.

IN WITNESS WHEREOF, the Parties have executed this Agreement on March 21, 2014.

 

EXECUTIVE: By:  

/s/ Deborah O’Connor

  Deborah O’Connor EMPLOYER: By:  

/s/ Michael Allison

  Michael Allison   EVP, Chief People Officer

 

Page 6